Citation Nr: 1618680	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
For clarification purposes, the Board will note a limited procedural history of this claim.  In August 2011, the Veteran filed a timely notice of disagreement requesting reconsideration for his claims for entitlement to service connection for IHD and for a bilateral foot disability.  In response, the RO issued a Statement of the Case on October 6, 2011 confirming the denial of both conditions.  
Thereafter, the Veteran, by way of his representative, filed a letter requesting reconsideration of the "7/12/11 rating decision, which denied SC for ischemic heart disease."  See Correspondence dated on December 19, 2011.  The Veteran also asserted that he had additional evidence supporting his in-service exposure to Agent Orange.
Review of the claims file reflects that the RO accepted this letter in lieu of a formal VA Form 9.  The Board notes this letter is considered an untimely substantive appeal of the Veteran's claim, as it was received after the 60 day appeal period.  38 C.F.R. § 20.302.  Nevertheless, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  Therefore, a failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 
With this in mind, the Board will individually address the propriety of jurisdiction for each claim.  As to his bilateral foot disability claim, the Board will not take jurisdiction.  Here, the record does not establish that he desired his foot disability claim to continue along in the appeal process.  Specifically, the above noted December 2011 letter contained no reference to this claim.  Rather, the sole purpose of this letter, and its adjoining documents, was to support the Veteran's claim for IHD.  Furthermore, the foot claim was never certified for appeal to the Board.  See June 2012 VA Form.  Therefore, the Board finds that this issue is not on appeal.
Comparatively, the record clearly establishes that the Veteran desires to proceed with his IHD claim, as evidenced by his continued correspondence and submissions.  See December 2011 letter and adjoining documents.  Moreover, this claim was certified for appeal by the RO in a June 2012 VA Form 8.  Therefore, the Board finds that the RO waived the time requirements for filing a substantive appeal for this claim by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  As a result of the foregoing, the Board also waives the filing of a timely substantive appeal and finds that it has jurisdiction over this matter.
Finally, it is noted that the Veteran did not request a hearing before the Board in the December 2011 letter.  In that regard, the RO in its March 2012 Supplemental Statement of the Case, specifically informed the Veteran of this omission.  The RO then included an additional VA Form 9 and requested that he submit the completed document with his preference for a hearing.  The record is silent as to a response from the Veteran.  Additionally, since that date, neither the Veteran nor his representative has requested to appear before the Board.  Therefore, the Board finds that there is no hearing request pending.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the proper adjudication of this claim.  The Veteran asserts that he has developed IHD as a result of his service, to include possible in-service exposure to Agent Orange.  
To that point, the Board notes that Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii)  (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including IHD, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2013).
In the instant case, the Veteran's DD-214 reflects that he is in receipt of Vietnam service and campaign medals.  Additionally, he has submitted deck logs which indicate that his ship, the USS Duluth, was docked in Da Nang Harbor in Vietnam in December 1968.  See Deck Logs submitted in December 2011.  Finally, he has reported taking liberty twice at "China Beach" in Vietnam.  See August 2011 Notice of Disagreement.  Based on this evidence, the RO conceded in-service exposure to herbicides.  Similarly, the Board will also concede in-service exposure to herbicides.  Specifically, the Veteran's personnel records confirm that he was present on the Duluth at the time deck logs note this vessel was docked at Da Nang Harbor.  In turn, the Board finds his statements regarding having liberty at "China Beach" to be credible.  As such, in-service exposure to herbicides is conceded.
With that said, in March 2012 the Veteran was afforded a VA IHD examination.  The Board finds this examination inadequate for adjudication purposes.  In pertinent part, this examination report indicates that the Veteran does not have IHD, but provides no real rationale for this determination.  Furthermore, the record is silent as to any diagnostic or physical testing conducted on examination.  Rather, on examination only in-person interview appears to have been conducted.  Notably, this interview revealed that he suffers from continued chest pains and has previously been informed that he suffered a heart attack.  These reports warrant an actual physical examination.  
Here, the Board emphasizes that once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that such an adequate examination was not provided.  Therefore, the Veteran should be afforded a new VA examination to determine the current nature and etiology of any present heart condition.  
Lastly, as indicated, on VA examination the Veteran reported receiving treatment for a heart disorder of some kind.  No such treatment medical records are in evidence.  Therefore, on remand an attempt should be made to obtain these records. Correspondingly, the Veteran is reminded that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2014).  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olsen v. Principi, 3 Vet. App. 480, 483 (1992).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional treatment medical evidence pertinent to the claim that is not currently of record.  Specifically, request treatment medical records regarding his "heart attack" and his "stress test."  See March 2012 VA examination.

If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After accomplishing the development requested above, schedule the Veteran for a VA cardiology examination performed by a physician.  The claims file and a complete copy of this Remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  Note for the purposes of this examination the Board has conceded in-service herbicide exposure.

a.  The examiner should diagnose and describe all disabling heart conditions found to be present, and specifically indicate whether the Veteran has ischemic heart disease.

(The examiner is advised that, for VA purposes, a diagnosis of ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.)

With respect to any cardiovascular disorder diagnosed, other than IHD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cardiovascular disorder is etiologically related to service, to include as a result of exposure to herbicide agents during his service in Vietnam. 

If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

3.  Readjudicate the service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




